MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00665-CV

      ARCHER GROUP, LLC AND JOHN CHRISTIAN ARCHER II, Appellants

                                           V.
          ANAHUAC MUNICIPAL DEVELOPMENT DISTRICT, Appellee

    Appeal from the 344th District Court of Chambers County. (Tr. Ct. No. 26,572).


TO THE 344TH DISTRICT COURT OF CHAMBERS COUNTY, GREETINGS:

      Before this Court, on the 4th day of August 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the order signed by the
             trial court on July 25, 2014. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that there was reversible error in the
             trial court’s order. Accordingly, the Court reverses the trial
             court’s order and remands the case to the trial court for
             further proceedings.

                   The Court orders that the appellee, Anahuac
             Municipal Development District, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered August 4, 2015.

              Panel consists of Justices Keyes, Higley, and Brown. Opinion
              delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT